United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF AGRICULTURE, FSISINSPECTION OPERATIONS PROGRAM,
Noel, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1539
Issued: January 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 17, 2011 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ (OWCP) February 10, 2011 merit decision denying her
traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. § 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a traumatic injury due to employment-related
chemical exposure on April 9, 2009.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 16, 2009 appellant filed a traumatic injury claim alleging that she experienced
headaches and irritation of her eyes, throat, nose mouth and lungs due to exposure to chlorine
vapors at work on April 9, 2009.
In an April 10, 2009 report, Dr. Jeff P. Honderich, a Board-certified osteopath,
specializing in family medicine, diagnosed severe laryngitis secondary to chlorine exposure in
the workplace. He stated that appellant was experiencing severe burning in her respiratory tract
and was unable to talk loud enough for him to understand her. On examination, appellant was
short of breath and exhibited decreased breathing sounds in the lungs. Her throat was red and
swollen. Appellant’s abdomen was protuberant and diffusely tender to palpation in all
quadrants. Dr. Honderich assessed “exposure to chlorine gas with laryngitis and shortness of
breath.”
The record contains a November 3, 2009 memorandum to the file indicating that
appellant filed a July 1, 2009 claim alleging a similar injury. According to the memorandum,
OWCP denied the claim by decision dated September 17, 2009.
OWCP contacted the employing establishment regarding the accuracy of appellant’s
allegation of chemical exposure in the workplace. On November 2, 2009 appellant’s supervisor
informed OWCP that, in addition to appellant, two other employees had left work as a result of
the effects of chlorine vapor exposure. The supervisor stated that appellant had a
hypersensitivity to the “sodium-type chlorine” that was used at the facility.
In a November 3, 2009 letter, OWCP informed appellant that the evidence submitted was
insufficient to establish her claim. It advised her that she had not submitted a medical report that
contained a diagnosis of any condition that resulted from the claimed April 9, 2009 incident.
Appellant was advised to submit medical evidence which provided a diagnosis and a rationalized
opinion explaining how the alleged exposure caused the diagnosed condition.
By decision dated December 10, 2009, OWCP denied appellant’s claim on the grounds
that there was no medical evidence that provided a definitive diagnosis that could be connected
to the established exposure. The claims examiner stated that the only evidence received in
appellant’s claim included a notice of traumatic injury and claim for compensation, Form CA-1a
and claim for compensation, Form CA-7a.
On October 7, 2010 appellant requested reconsideration.
Appellant submitted reports dated July 10 and 24, 2009 from Dr. Dennis A. Estep, Boardcertified in the field of occupational medicine, who treated her for complaints of breathing
difficulty, dizziness and chest pain, as well as irritation of the eyes, nose, throat and lungs. On
July 10, 2009 pulmonary function testing revealed 45 percent of what was predicted. A chest
x-ray revealed significant infiltrate associated throughout the lung fields, as well as significant
coarseness. Dr. Estep noted a mild respiratory wheeze and coughing. He diagnosed chemical
pneumonitis and severe pulmonary restriction, probably due to chemical exposure. Dr. Estep
opined that the results of pulmonary function testing were more consistent with chemical

2

pneumonitis than a smoker. He indicated that appellant was able to work but should not be
exposed to chlorine gas, pneumonia gas or methane. On July 24, 2009 Dr. Estep noted that
appellant had undergone a computerized tomography (CT) scan, which revealed no evidence of
active infiltrate or effusion and no evidence of chemical pneumonitis.
In an October 13, 2010 report, Dr. Rayetta Eaton, a Board-certified family practitioner,
related appellant’s reported history of chemical pneumonitis due to employment-related chemical
exposure. She opined that appellant qualified for overnight oxygen, based on the results of an
overnight pulse oximetry.
By decision dated February 10, 2011, OWCP denied modification of its December 10,
2009 decision, finding that the evidence of record was insufficient to establish that appellant
developed a diagnosed condition as a result of a chemical exposure at work.
LEGAL PRECEDENT
FECA provides for payment of compensation for disability or death of an employee,
resulting from personal injury sustained while in the performance of duty.2 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, “arising out of and in the
course of employment.”3
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of her claim, including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period, that an injury was sustained in the performance of duty as alleged, and
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.4 When an employee claims that she sustained a traumatic injury in the
performance of duty, she must establish the “fact of injury,” consisting of two components which
must be considered in conjunction with one another. The first is whether the employee actually
experienced the incident that is alleged to have occurred at the time, place, and in the manner
alleged. The second is whether the employment incident caused a personal injury, and generally
this can be established only by medical evidence.5
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
2

5 U.S.C. § 8102(a).

3

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
4

Robert Broome, 55 ECAB 339 (2004).

5

Tracey P. Spillane, 54 ECAB 608 (2003). See also Deborah L. Beatty, 54 ECAB 340 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term “injury” as defined by FECA, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(q), (ee).

3

specific employment incident or to specific conditions of employment.6 An award of
compensation may not be based on appellant’s belief of causal relationship.7 Neither the mere
fact that a disease or condition manifests itself during a period of employment, nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents, is
sufficient to establish a causal relationship.8 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under FECA.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury due to employment-related chemical exposure on April 9, 2009.
Appellant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to
her claimed chemical exposure. As part of this burden, she must present rationalized medical
opinion evidence establishing causal relationship.11
OWCP accepted that appellant was exposed to high chlorine vapors at work on April 9,
2009 as alleged, but found that evidence of record was insufficient to establish that she
developed a diagnosed condition as a result of the established exposure. The Board finds that
she did not meet her burden of proof.
In his April 10, 2009 report, Dr. Honderich diagnosed severe laryngitis secondary to
chlorine exposure in the workplace. He provided examination findings and opined that
appellant’s condition was due to exposure to chlorine gas. Dr. Honderich stated that she was
experiencing severe burning in her respiratory tract and was unable to talk loud enough for him
to understand her. Appellant was short of breath and exhibited decreased breathing sounds in the
6

Katherine J. Friday, 47 ECAB 591, 594 (1996).

7

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

8

Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

9

20 C.F.R. § 10.303(a).

10

John W. Montoya, 54 ECAB 306 (2003).

11

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).

4

lungs. Her throat was red and swollen. Appellant’s abdomen was protuberant and diffusely
tender to palpation in all quadrants. Although he referenced the chlorine exposure, he did not
explain how the exposure was competent to have caused appellant’s diagnosed condition.12
The remaining medical evidence of record is supportive of appellant’s claim but
insufficient to meet her burden of proof. Dr. Estep provided examination findings and results
of x-rays and pulmonary function testing. He diagnosed chemical pneumonitis and severe
pulmonary restriction, probably due to chemical exposure. Dr. Estep’s opinion is not
definitive or rationalized and is three months after the incident.13 Dr. Eaton related
appellant’s reported history of chemical pneumonitis due to employment-related chemical
exposure and opined that she qualified for overnight oxygen, based on the results of an
overnight pulse oximetry. Dr. Eaton’s report did not provide an opinion regarding the cause
of her condition and therefore is insufficient to establish that she developed a medical
condition as a result of chemical exposure.
The Board finds none of the reports of appellant’s attending physicians sufficient to
meet her burden of proof to establish her claim.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish an injury
in the performance of duty.

12

Linda L. Mendenhall, 41 ECAB 532 (1990). The Board notes that such testing does not, by reason of its
promptness, necessarily document the injury claimed by the employee, who might well have sustained the condition
before the date of the alleged injury and under circumstances not covered by FECA. Id.
13

See Linda L. Mendenhall, 41 ECAB 532 (1990).

14

See Virginia Richard, supra note 10; see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41
ECAB 354 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the February 10, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

